         Case 2:20-cv-02928-NIQA Document 14 Filed 12/07/20 Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SHARON WHITE                                       :             CIVIL ACTION
         Plaintiff                                 :
                                                   :             NO. 20-2928
                v.                                 :
                                                   :
TRAVELERS INSURANCE CO., et al.                    :
       Defendants                                  :

                                               ORDER

        AND NOW, this 7th day of December 2020, upon consideration of Defendant Travelers

Insurance Co.’s motion to dismiss the complaint, [ECF 8], Plaintiff’s response thereto, [ECF 11],

and the allegations in the complaint, [ECF 1], it is hereby ORDERED that, for the reasons set

forth in the accompanying Memorandum Opinion, Travelers’ motion is GRANTED, as follows:

     1. Pursuant to the Travelers Policy, Plaintiff’s underinsured motorist claim (Count I) is a

         matter for ARBITRATION.

     2. Plaintiff’s underinsured motorist claim against Travelers (Count I) is STAYED pending

         completion of arbitration proceedings.1

     3. Plaintiff’s claim for bad faith (Count II) is DISMISSED.

        The parties are directed to inform this Court when the arbitration has been completed or

when this matter has been resolved.


                                                 BY THE COURT:


                                                 /s/ Nitza I. Quiñones Alejandro
                                                 NITZA I. QUIÑONES ALEJANDRO
                                                 Judge, United States District Court




1
        Plaintiff also brought a claim for underinsured motorist benefits against Defendant Main Street
America Protection Insurance Co., which is not a party to the arbitration agreement. Accordingly, the claim
against Main Street America Protection Insurance Co. is not affected by this order.
